Green, C. J.
concurred.
Thereupon the following certificate was given :
“ I, Henry W. Green, Chief Justice of the Supreme Court, do certify and report to His Honor the Chancellor of New Jersey, as the unanimous opinion of said court upon the questions *525submitted iu the above cause. That Margaret Armstrong, by the will in the said case mentioned in the residuary clause thereof, devised to her daughter Eliza Rosetta Armstrong, an estate iu fee simple in the lands, and bequeathed to her an absolute property in the personal estate (herein devised and bequeathed to her. That the words “ without heir and intestate ” in that clause, imply a power of disposition, and are inconsistent with, and avoid, the limitation over; that so far as the said lands and personal estate were embraced in the property conveyed to William Kent, the same passed under the trusts expressed in the marriage article referred to in the said case. And I further report, as the 'opinion of the said Court, that the deed referred to did not, in the view taken of the case by the court, affect the trust in William Kent.
HENRY W. GREEN.
Dated Ootober Term, 1849.
Cited in Den v. Gibbons, 2 Zab. 154; Downey v. Borden, 7 Vr. 467; Annin’s Ex. v. Vandoren’s Ad., 1 McCur. 143; Jones’ Ex. v. Slites, 4 C. E. Gr. 327. See Armstrong v. Kent, 2 Hal. Ch. 573; Kent v. Armstrong, Id. 637.